      Casebelow
The order  18-00762-SMT
                 is herebyDoc 55 Filed 07/26/19
                           signed.                        Entered 07/26/19 10:17:01       Desc Main
                                        Document       Page 1 of 3
Signed: July 26 2019




                                                    _____________________________
                                                    S. Martin Teel, Jr.
                                                    United States Bankruptcy Judge




                                 UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF COLUMBIA

       IN RE: JUSTINE ANGELIQUE WALDEN

                  Debtor                                 Chapter 13
                                                         Case No. 18-00762-SMT


       M&T BANK
               Movant

       v.

       JUSTINE ANGELIQUE WALDEN
                 (Debtor)

       NANCY SPENCER GRIGSBY
                (Trustee)
                Respondents
                            ORDER TERMINATING AUTOMATIC STAY

              UPON CONSIDERATION of the Motion for Relief from Automatic Stay (“Motion”),

       filed by M&T Bank, and any response thereto, and good cause having been shown, it is hereby

              ORDERED, that the Motion be, and the same is hereby GRANTED; and it is further

              ORDERED that the Automatic Stay imposed by 11 U.S.C. § 362 is terminated

       permitting M&T Bank to exercise its rights under applicable law against the Property; and M&T
Case 18-00762-SMT         Doc 55      Filed 07/26/19 Entered 07/26/19 10:17:01           Desc Main
                                     Document      Page 2 of 3



Bank is allowed to enforce the lien of its Deed of Trust as it pertains to the real property located

at 118 15th Street NE, Washington, DC 20002 and it is more particularly described as follows:




which relief shall extend to the purchaser to take such action under state law, as may be

necessary, to obtain possession of the property; and it is further

          ORDERED, that Relief from the Automatic Stay is granted allowing Movant to proceed

under applicable non-bankruptcy law to enforce its remedies to foreclose upon and obtain

possession of the Property and/or allowing Movant, through its agents, servicers and

representatives to contact Debtor and/or Debtor's counsel for the purpose of engaging in

discussions and consideration for possible loss mitigation options, solutions and/or resolutions

with regard to the underlying mortgage and note, including, but not limited to loan modification,

deed in lieu or other loss mitigation alternatives; and it is further

          ORDERED, that the Order be binding and effective despite any conversion of this

bankruptcy case to a case under any other chapter of Title 11 of the United States Code; and it is

further

          ORDERED, This Order is immediately effective and is not stayed by operation of law,

notwithstanding the stay provisions of Fed. R. Bankr. P. 4001(a)(3); and it is further

          ORDERED, that it be exempted from further compliance with Fed. R. Bankr. P. 3002.1

in the instant bankruptcy case.
Case 18-00762-SMT      Doc 55    Filed 07/26/19 Entered 07/26/19 10:17:01   Desc Main
                                Document      Page 3 of 3



I ASK FOR THIS:


__/s/ Kathryn Smits_________
Kathryn Smits, Bar #1024055
ksmits@orlans.com
Orlans PC
PO Box 2548
Leesburg, VA 20177
(703)777-7101


Copies to:

Kathryn Smits
Orlans PC
PO Box 2548
Leesburg, VA 20177
Attorneys for the Movant

Justine Angelique Walden
54 Dixwell Avenue
New Haven, CT 06511
Debtor

Brian V. Lee
Lee Legal, PLLC
1250 Connecticut Avenue NW
Seventh Floor
Washington, DC 20036
Attorney for the Debtor

Nancy Spencer Grigsby
185 Admiral Cochrane Dr.
Suite 240
Annapolis, MD 21401
Chapter 13 Trustee

                                   END OF ORDER
